Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is in response to the amendments filed 9/29/2022, in which:

Claims 1, 3-4, 8, 10-11, 15, 17 were amended.
Claims 2, 9, 16 were cancelled.
No claims were added.
Claims 1, 3-8, 10-15, 17-20 are pending.
Claims 1, 8, 15 are independent claims.


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Potucek et al (US PG Pub No 2018/0240322; Published: 08/23/2018)(hereinafter: Potucek) in view of Ryan Bonvillain et al (US PG Pub No 2018/0228144; Published: 08/16/2018)(hereinafter: Bonvillain) further in view of Kurt T. Larson et al. (US PG Pub No. 2013/0193203; Published: 08/01/2013)(hereinafter: Larson).

Claim 1:
As per independent claim 1, Potucek discloses a device, comprising: 
a communication interface; and a processing unit configured to: receive, from a user device, via the communication interface, a request for [a webpage], wherein the request is received in response to a scan of bar code affixed to a pump equipment or to an Internet of Things (IoT) device associated with the pump equipment [[0067, 0073, 0076, 00111-0113, 0135] pump control logic can be accessed on a human-machine interface via a smartphone device or web browser… pump control logic prompts the user to specify installed pool/spa equipment and operational parameters therefore… the application could utilize widely-known bar scanning technology (e.g., utilizing/in combination with a camera of smart device), enabling the user to simply scan the barcode of each piece of installed equipment thereby avoiding the necessity of manual entry. Pump control logic could then retrieve additional information (e.g., specifications, setpoints, warranty information, etc.) on the scanned equipment from a remote location (e.g., a remote server) using any suitable communication protocol]; 
provide to the user device, upon receipt of the request, [the webpage], wherein [the webpage] includes functionality for monitoring and controlling the pump or the IoT device [[0076, 0104, 0107, 0135] pump control logic is accessed remotely, from smartphone device, interface allows the user to control and monitor pump activity, user can set parameters for the pump to run, and monitor, in real-time how the pump responds to the set parameters]; 
receive, as first user input from the user device, selection of an operational parameter of the pump and an adjustment to the selected operational parameter [[0135] the wizard could assist the user in selecting the desired/optimal pump setpoints by stepping through multiple actual pump speeds/flows so that the user can “choose” a desired speed/flow while observing the effect of the different speeds/flows on the actual pool/spa environment] and
send, to the pump equipment or the IoT device via the communication interface, a message indicating the selected operational parameter and the adjustment to the selected operational parameter to control the selected operational parameter of the pump equipment [[0076, 0077, 0088] operational parameters are transmitted over a network from the server to the connected devices (pump equipment)].
Potucek discloses changing the rotation speed of the pump[[0111-0113] user input includes adjusting pump rotation speed]. However, Potucek failed to specifically disclose wherein the operational parameter of the pump equipment comprises a rotation direction of the pump equipment and wherein the adjustment to the selected operational parameter comprises changing the rotation direction of the pump equipment. 
Bonvillain, in the same field of controlling pump equipment via a user interface discloses this limitation in that [[0059] the user can alter pump settings and valve status during execution of the protocol in order to deviate from the uploaded protocol. For example, pump settings may be overridden via a pump control section 82. Using the pump control section 82, the user may turn a pump on or off, change the mode of operation of the pump (e.g., constant flow rate to constant pressure), change the direction of operation of the pump (e.g., clockwise to counterclockwise), and/or change the flow rate and/or pressure set point].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operational parameters of Potucek to include a rotation direction of the pump equipment to allow changing the rotation direction of the pump equipment as disclosed by Bonvillain. The motivation for doing so would have to allow a user more control over the pump equipment, especially during troubleshooting equipment.
Potucek and Bonvillain disclose a smarphone using bar scanning technology to scan equipment barcodes and access a network based interface that displays equipment parameters and information (see 0135). However, Potucek and Bonvillain failed to specifically disclose the interface being a webpage.
Larson, in the same field of remotely managing devices via a single-user scan user interface discloses this limitation in that [[0043] the QR code encodes a URL that comprises the device's identifier information, e.g., the device's serial number. Thus, when scanned by, e.g., a mobile device with scanning capability, e.g., a smartphone or the equivalent, the QR code resolves to a webpage on the device engine website 110 with a pointer to, e.g., the device's serial number. This webpage within device website 110 may also cause actions to be taken based on the device's status and provide feedback to the user 801].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interface of Potucek and Bonvillain to display a webpage interface after scanning the device bar code as disclosed by Larson. The motivation for doing so would have been to provide the users with easy data access relating to the device (0011).

Claim 3:
As per claim 3, which depends on claim 1, Potucek, Bonvillain and Larson disclose wherein, the adjustment to the selected operational parameter further comprises setting a specific rotation speed of the pump equipment. Potucek, [[0135] pump logic allows the user to enter operational parameters including specific rotation speed/flow for the pump].

Claim 4:
As per claim 4, which depends on claim 1, Potucek, Bonvillain and Larson disclose wherein the processing unit is further configured to: receive, as second user input from the user device, selection of a second operational parameter of the pump equipment for monitoring; and obtain, from a database via the communication interface, monitored data associated with the selected second operational pump parameter; and send, to the user device via the communication interface, the monitored data. Potucek, [[0135] the wizard could assist the user in selecting the desired/optimal pump setpoints by stepping through multiple actual pump speeds/flows so that the user can “choose” a desired speed/flow while observing the effect of the different speeds/flows on the actual pool/spa environment. [0076, 0077, 0088] operational parameters are transmitted over a network from the server to the connected devices (pump equipment)]. The parameters in Potucek can be entered at any time by a user.

Claim 5:
As per claim 5, which depends on claim 4, Potucek, Bonvillain and Larson disclose wherein the second operational parameter of the pump equipment comprises at least one of a pressure, a flow rate, a rotation speed, a rotation direction, a vibration, or a temperature of the pump equipment. Potucek [[0112] User input data could include timers, schedules (e.g., on/off, speed, duration of operation, how much flow should be provided), turnover goals, turbidity/water clarity goals, etc. Pump operational data could include power consumption, current draw, input voltage, flow (rate), flow (yes/no), temperature, water pressure, air cavitation, water detection, debris sensor, etc].

Claim 6:
As per claim 6, which depends on claim 1, Potucek, Bonvillain and Larson wherein the [webpage] further includes functionality for retrieving data associated with the pump equipment and wherein the data includes at least one of a description of the pump equipment, model and series information of the pump equipment, impeller trim and angle information of the pump equipment, a bill of materials (BOM) for the pump equipment, a pump curve for the pump equipment, assembly or maintenance videos of the pump equipment, manuals regarding assembly, maintenance or operation of the pump equipment, or parts ordering information for the pump equipment.  Potucek, [[0137] The application could further provide the user/installer with answers to frequently asked questions (i.e., FAQs) for the installation process as well as for individual pieces of pool/spa equipment, installation videos (either stored locally or as links accessible through communication protocols discussed herein), and can serve as a dynamic “quick start guide.”].

Claim 7:
As per claim 7, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Potucek, Bonvillain and Larson disclose wherein the bar code comprises a matrix bar code that encodes a Uniform Resource Locator (URL), wherein the request from the user device includes the URL, and wherein the URL maps to the pump equipment or to the IoT device associated with the pump equipment. Larson, [[0043] QR Code affixed to device (matrix bar code), code encodes an URL that comprises the device’s identification information.]. 

Claim 8:
	As per independent claim 8, it recites the method performed by the device of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 4 above.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 5 above.

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 6 above.

Claim 14:
	As per claim 14, it is rejected under the same rationale as claim 7 above.

Claim 15:
	As per independent claim 15, it recites a non-transitory computer-readable medium for a device, the non-transitory computer- readable medium containing instructions executable by at least one processor and comprising one or more instructions to cause the at least one processor to perform the steps of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 17:
	As per claim 17, it is rejected under the same rationale as claim 3 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 4 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 5 above.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 6 above.

Response to Arguments

Applicant's arguments filed 9/29/2022 have been fully considered and are found to be persuasive. Applicant remarks focus on the newly added limitation to claim 1, which changed the scope of the claimed invention. Therefore, Applicant arguments are moot in view of new grounds of rejection necessitated by amendment.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144